DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a method for determining a preload value of a screw based on thermal error and temperature rise weighting, comprising a first step of a thermal behavior test, which comprises recording temperature from a first, second, third, and fourth temperature sensors located at respective key measuring points, including heating a feed shaft under a motion process and regularly testing the full-range positioning error of the feed shaft and a temperature of each measuring point under the motion process until the screw reaches thermal balance; a second step of calculating maximum thermal error of a feed shaft and the temperature rise at the key measuring points; a third step of establishing a mathematical model of the preload values of the screw and the maximum thermal error and a mathematical model of the preload values of the screw and the temperature rise at the key measuring points; and a fourth step of calculating the optimal preload value of the screw. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 07/19/2022.
The best prior arts of record: 
Wu et al. (CN 107420504) discloses a lead screw pre-tightening method and a pre-tightening apparatus for the lead screw pre-tightening method, comprising the steps: (1) mounting a lead screw on a workbench in a manner of having one end of the lead screw detachably mounted on the workbench by means of a base, and recording the position of the base at the moment, wherein the base is provided with a bearing fitting a shaft should of the lead screw; (2) removing the base from the workbench, fixedly mounting the lead screw on the base, wherein a gap is left between the bearing on the base and the shaft should at the moment; (3) pulling the lead screw to eliminate th gap between the shaft shoulder of the lead screw and the bearing until close fitting is achieved so as to achieve tensile pre-tightening; but does not teach the particularly claimed steps for calculating the optimal preload value of the screw based on thermal error and temperature rise weighting.
Ou et al. (CN 107255530) discloses a temperature rise test method for a lead screw outer surface of a ball screw pair, comprising: first mounting two ends of a ball screw pair on a headstock and a tailstock of a high-speed ball screw pair comprehensive performance test bench; next, attaching a patch temperature sensor on the outer circle of a ball screw pair nut; then starting a servo system, rotating the ball screw pair, controlling the servo system, collecting the temperature value of the ball screw pair nut in real time, and generating a nut temperature rise curve; determining a temperature rise collection point, and recording the temperature values of a lead screw at the collection point at any two time points, wherein the temperature values are collected within a time interval of the stay of the lead screw; finally, fitting a temperature rise curve of the lead screw according to the nut temperature rise curve, and completing temperature rise test for the outer surface of the ball screw pair; but does not teach the particularly claimed method steps for calculating the optimal preload value of the screw based on thermal error and temperature rise weighting.
Cao et al. (CN 104483896) discloses a method for implementing thermal compensation of a lead screw of a numerical control machine tool, comprising the steps of: a. detecting thermal deformation amounts of linear axis lead screws of a machine tool, which starts from 0 to the maximum deformation amount and art divided into several grades in a gradient manner; b. performing division of lead screw thermal compensation sections in correspondence to machine tool coordinates, wherein each section is provided with a compensation point; c. detecting a positioning accuracy error of each section of a corresponding coordinate axis of the machine tool when the linear axis lead screw of the machine tool is thermally deformed at each grade; d. establishing a thermal compensation database for the lead screw of the machine tool; e. researching a developing a thermal compensation controller, and converting each grade of thermal deformation of the lead screw into corresponding thermal compensation control code; f. according to the current compensation control code and the coordinate position of the machine tool, obtaining the current compensation amount from the thermal compensation database, and performing dynamic compensation on the thermal deformation of the lead screw in real time; but does not teach the particularly claimed method steps for calculating the optimal preload value of the screw based on thermal error and temperature rise weighting.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claim 1, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 07/19/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855